Casey, J.,
dissents in the following memorandum. Casey, J. (dissenting). The order under review herein is a limited one, concerning only the denial of respondent’s motion for a nonjury trial. Since the matter is before us, however, we should expand our review beyond the scope of the majority’s decision and determine whether a trial is required at all. I cannot agree with Special Term that petitioner has raised an issue of fact requiring a trial, either with or without a jury, or that a determination after trial of the issue he raises, even if it were decided in petitioner’s favor, would entitle him to reinstatement and back pay, which is the relief he seeks. Petitioner was appointed on June 19, 1980 to a position subject to a probationary period of 26 to 52 weeks. After six months, and on December 5, 1980, he received a satisfactory performance report and a recommendation for permanent status. He did not receive a notice that his probationary term was successfully completed which would make his appointment permanent under 4 NYCRR 4.5 (a) (5) (i). Even petitioner admits that his probation was continued through June 17,1981. His objection and the essence of his claim is that during the second six-month probationary period his supervisor failed to inform him from time to time of his status and progress, *874as required by 4 NYCRR 4.5 (a) (5) (iii). During this period his supervisor alleges that petitioner was informed on two or three occasions that his letter writing was ineffective and deficient, that petitioner made a serious mistake in the preparation of an amendment agreement and applied it to the Town of Gorham as well as to the Town of South Bristol, when it pertained only to the latter town, and when confronted, claimed that he had forwarded the amendment to both towns, causing considerable confusion in his office. The supervisor further alleges that petitioner was informed on May 15, 1981 that his performance was not satisfactory and on May 18, 1981, of his options of resigning, attempting a lateral transfer or resigning and applying for reappointment in a comparable title. Petitioner does not deny these allegations but attempts to explain them and gives a different version. He admits that on May 15, 1981 he was advised he would not be employed beyond the end of his probationary period and that on June 2, 1981 a written appraisal of his performance stated that he failed to meet requirements, that the probationary period would be ended and that petitioner would be terminated on June 17, 1981. Petitioner refused to sign this report, as requested. Since there is no requirement in 4 NYCRR 4.5 (a) (5) (iii) that the supervisor inform petitioner of his status and progress in writing, the notifications and discussions outlined above would appear to me to be in substantial compliance with the requirement, and petitioner was terminated on June 17,1981, within the maximum 52-week period of his probation, and duly notified of such termination by letter dated June 4, 1981. Even if it were determined at trial that there was not substantial compliance with 4 NYCRR 4.5 (a) (5) (iii), such determination would not convert an unsatisfactory performance of duties to a satisfactory one, or entitle petitioner to the relief he seeks. Neither rules and regulations nor any other authorities so provide. As stated in Matter of King v Sapier (47 AD2d 114, 116, affd 38 NY2d 960), “[t]he rule has long been established and repeatedly stated that the employment of a probationary appointee may be terminated without specific reasons being given, without charges filed and without a hearing * * * [citations omitted]. Judicial review of such termination is limited to an inquiry as to whether it was made in bad faith and was therefore arbitrary and capricious.” On this authority, petitioner’s application must be considered one in the nature of mandamus to review, but respondent’s determination on the facts in the record regarding the second six-month probationary period was a rational one and that should terminate our inquiry. Since petitioner made no claim of bad faith, there is no necessity of a hearing or a trial of any kind. The petition should be dismissed on the law (see Matter of King v Sapier, supra). [115 Misc 2d 641.]